Citation Nr: 1428759	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  13-22 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant




ATTORNEY FOR THE BOARD

G. Slovick, Counsel


INTRODUCTION

The appellant served on active duty for training (ACDUTRA) from January 1989 to April 1989, and from November 1991 to April 1992.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

In March 2014, the appellant testified before the undersigned Veterans Law Judge at a videoconference hearing.

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The claims file indicates that the appellant failed to report to VA examinations scheduled in June 2011 and November 2012; however, in a July 2013 statement, the appellant asserted that he did not receive notification of either examination.  It appears that notification of the hearing may not have been sent to the appellant's correct mailing address.

On remand, the appellant should be rescheduled for a VA audiology examination.  Record of the notice sent to the appellant of that VA examination must be included in the claim file.

Accordingly, the case is REMANDED for the following actions:

1.  Take the necessary steps to obtain the appellant's current mailing address.

2.  Then, schedule the appellant for a VA audiology examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  If the appellant does not report to the hearing, a copy of the examination notification letter must be associated with the claims file.

All necessary tests and studies should be conducted.  The examiner should specifically indicate whether the appellant currently has hearing loss to an extent recognized as a disability for VA purposes (i.e., an auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz of 40 decibels or greater; or an auditory threshold for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz of 26 decibels or greater; or a speech recognition score using the Maryland CNC Test of less than 94 percent).  

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that hearing loss is related to a period of active duty service including to either of the appellant's two periods of ACDUTRA.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that tinnitus is related to a period of active duty service including to either of the appellant's two periods of ACDUTRA.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

